Citation Nr: 1121166	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for depression, currently rated 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to an increased rating for depression and denied entitlement to a TDIU.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in October 2010 to assess the severity of his service-connected depression.  During the April 2011 hearing, the Veteran acknowledged the October 2010 examination, but testified that he had been afforded additional examinations since that time.  He reported a general medical examination at Tacoma, Washington three weeks prior to the hearing.  This may have been a reference to the VA facility at Lakewood-American Lake, Washington.  He also reported that he had undergone a VA QTC psychiatric examination at Bremerton, Washington after the October 2010 examination.  These examination reports are not of record.  The most recent VA treatment records from the VA Puget Sound Health Care System in the Veteran's claims file are dated in February 2011.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. 5103A(b),(c).  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records and examination reports.  Bell v. Derwinski, 2 Vet. App. 611, 612-3 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The claims file does not currently contain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the VA general medical examination report and VA psychiatric examination report (Bremerton QTC) identified during the April 2011 hearing, as well as all records of the Veteran's treatment for lower back, psychiatric, and right wrist disabilities, residuals of a left inguinal herniorrhaphy, and gout from the VA Puget Sound Health Care System from February 2011 to the present.

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  If the record does not contain a medical opinion as to whether the Veteran's service connected disabilities would preclude gainful employment, he should be afforded a VA examination to obtain such an opinion.

The examiner should review the claims folder and note such review in the examination report or in an addendum.  The examiner should provide an opinion as to whether the Veteran's service connected disabilities (depression, degenerative joint disease of the lumbar spine, gout, residuals of a right wrist fracture, and residuals of a left inguinal herniorrhaphy) would, in combination, prevent the Veteran from obtaining or maintaining employment for which his education and occupational experience would otherwise qualify him.

The examiner should provide a rationale for this opinion that takes into account the Veteran's reports.  If the Veteran is found to be capable of gainful employment not withstanding his service connected disabilities, the examiner should provide an example of the employment the Veteran would be able to perform.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


